             Case 3:21-cv-05081-RHW Document 6 Filed 04/15/21 Page 1 of 3




 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                       WESTERN DISTRICT OF WASHINGTON
 7
      Armand R. Calhoun,
 8                                                  NO: 3:21-CV-5081-RHW
 9                              Plaintiff,
                                                    ORDER DISMISSING ACTION
10          v.
11
      U.S. District Judge Benjamin H. Settle,
12
13                              Defendant.
14
15         On March 23, 2021, this Court issued an Order to Show Cause giving
16
     Plaintiff Armand R. Calhoun ten (10) days to cure the specified deficiencies in his
17
18   pro se complaint. ECF No. 5. As specified, the complaint failed to comply with
19
     the Local Rules and the Court informed Plaintiff that it could not serve the
20
21   complaint until the complaint conformed with these rules. Id. at 1–2. As of the
22   date of this Order, the Plaintiff has still not complied or responded to the Order to
23
     Show Cause.
24
25         Under Federal Rule of Civil Procedure 41(b) and Local Rule 41, Plaintiff
26
     has failed to prosecute this case and failed to comply with this Court’s order to
27
28


     ORDER DISMISSING ACTION ~ 1
             Case 3:21-cv-05081-RHW Document 6 Filed 04/15/21 Page 2 of 3




 1   show cause why it should not be dismissed. Accordingly, this action is hereby
 2   DISMISSED without prejudice.
 3
 4
 5    NOTICE TO OBJECT OR APPEAL THIS ORDER OR THE JUDGMENT
 6
           Because Plaintiff is self-represented, a.k.a. “pro se,” the Court advises the
 7
 8   Plaintiff that objections to this order will only be considered under certain
 9   circumstances specified by the Federal Rules of Civil Procedure and the Local
10
     Rules. See, e.g., Fed. R. Civ. P. 60(b). If Plaintiff seeks to appeal this decision, he
11
12   must do so within the time specified by Federal Rule of Appellate Procedure 4.
13
     When the United States or a United States officer sued in his or her official
14
15   capacity is a party to the suit, the notice of appeal must be filed within sixty (60)
16
     days after the entry of judgment or the order being appealed. Fed. R. App. P.
17
18   4(a)(1)(B). If Plaintiff objects to this order or seeks to appeal, he must act

19   timely or risk forfeiting any applicable rights.
20
     ///
21
22   ///
23
     ///
24
25   ///
26   ///
27
     ///
28


     ORDER DISMISSING ACTION ~ 2
                  Case 3:21-cv-05081-RHW Document 6 Filed 04/15/21 Page 3 of 3




 1
             IT IS HEREBY ORDERED:
 2
 3           1.      This action is DISMISSED without prejudice.
 4
             IT IS SO ORDERED. The District Court Executive is directed to enter this
 5
 6   Order, enter judgment, close the file, and provide a copy to Plaintiff by email at

 7   armand_calhoun@yahoo.com and by mail at:
 8
             Armand R. Calhoun
 9           511 M. St. NE #107
10           Auburn, WA 98002
11
             DATED this 15th day of April, 2021.
12
13
14
15                                                 s/ Robert H. Whaley
                                                    Robert H. Whaley
16
                                             United States District Court Judge *
17
18
19
20
21
22
23
24
25
26
27
28   *
         Sitting by Designation from the Eastern District of Washington


     ORDER DISMISSING ACTION ~ 3
